Sognier, Judge.
Violation of the Georgia Controlled Substances Act. Appellants’ attorney filed a copy of a letter to the Cobb County district attorney in the Superior Court of Cobb County. Included in the letter was a statement asking the district attorney to “please accept this letter as a formal demand for a trial by jury.” At trial appellants made a motion for discharge on the ground that after making a demand for trial, they had not been brought to trial within the time required by Code § 27-1901. The trial court denied the motion; in their sole enumeration of error, appellants contend such a denial was error. Pursuant to this court’s decision in State v. Adamczyk, 162 Ga. App. 288 (290 SE2d 149) April (1982), we affirm.

Judgment affirmed.


Deen, P. J., and Pope, J., concur.